

Exhibit 10(b)
PARKER-HANNIFIN CORPORATION
AMENDED AND RESTATED
SAVINGS RESTORATION PLAN


Adopted: December 13, 2016
Effective: January 1, 2016


Parker-Hannifin Corporation, an Ohio corporation, (the “Company”), established
this Savings Restoration Plan (the “Plan”), originally effective October 1,
1994, for the purpose of attracting high quality executives and promoting in its
executives increased efficiency and an interest in the successful operation of
the Company by restoring some of the deferral opportunities and
employer-provided benefits that are lost under The Parker Retirement Savings
Plan due to legislative limits.
The Plan has been amended and restated from time to time. The Plan underwent
significant and comprehensive changes when it was amended during December 2005
to provide for certain transitional rules and was amended and restated as of
July 21, 2008 and such other dates as specified herein to reflect the
requirements of the American Jobs Creation Act (“the Act”) with respect to the
terms and conditions applicable to amounts that are deferred under the Savings
Restoration Plan after December 31, 2004 and subject to Section 409A of the
Code. Except as otherwise specifically provided in Sections 4.1(a), 6.2(a)(iii),
6.2(b)(ii) and 8.4 of this Plan, all benefits deferred and vested under the Plan
prior to January 1, 2005 and any additional amounts that are not subject to
Section 409A of the Code, including the portion of a Participant's Excess RIA
Account that was vested under the terms of the Plan in effect on December 31,
2004 and earnings thereon, (the “Grandfathered Amounts”) shall continue to be
subject solely to the terms of the separate Plan as in effect on December 31,
2004. The Plan will be administered in a manner consistent with the Act and
Section 409A of the Code and any Regulations or other guidance thereunder and
any provision in the Plan that is inconsistent with Section 409A of the Code
shall be void and without effect. Notwithstanding anything else in the Plan to
the contrary, nothing herein shall be read to preclude the Plan from using any
transition rules permitted under the Act, provided that no action will be
permitted with respect to the Grandfathered Amounts that will subject such
amounts to Section 409A of the Code.
The Plan is hereby amended and restated in its entirety as of January 1, 2016.
ARTICLE 1DEFINITIONS
1.1.
Account shall mean the notional account established for record-keeping purposes
for a Participant pursuant to Article 5. The term Account shall include the
Restoration Account and/or the Excess RIA Account, as applicable.

1.2.
Adjusted Matching Percentage shall mean the sum of 100% of the first 3% of a
Participant's Total Deferral Percentage, plus 50% of the next 2% of the
Participant's Total Deferral Percentage. The maximum Adjusted Matching
Percentage for any Plan Year shall be 4%.



1
609967859.4

--------------------------------------------------------------------------------




1.3.
Administrator shall mean the Parker Total Rewards Administration Committee of
the Company or, if applicable, the administration subcommittee appointed by the
Parker Total Rewards Administration Committee with respect to the Plan.

1.4.
Affiliated Group shall mean the Company and all entities with which the Company
would be considered a single employer under Sections 414(b) and 414(c) of the
Code, provided that in applying Section 1563(a)(1), (2), and (3) of the Code for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in Section 1563(a)(1), (2), and (3) of the Code,
and in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, “at least 50 percent”
is used instead of “at least 80 percent” each place it appears in that
regulation. Such term shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code.

1.5.
Annual Deferral shall mean the amount of Compensation which the Participant
elects to defer for a Plan Year pursuant to Articles 2 and 3.

1.6.
Annualized Base Salary shall mean a Participant's annualized base salary,
determined by the Administrator as of November 1 of the calendar year
immediately preceding the Plan Year for which the Matching Limit is being
determined.

1.7.
Applicable Dollar Amount shall mean the “applicable dollar amount” determined
under Section 402(g)(1)(B) of the Code for the Plan Year for which the Matching
Limit is being determined.

1.8.
Beneficiary shall mean the person or persons or entity designated as such in
accordance with Article 14.

1.9.
Change in Control means the occurrence of one of the following events:

(a)
A change in ownership of the Company, which occurs on the date that any one
person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own more than 50% of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the ownership of the Company or a change in the effective control of the
Company (within the meaning of Section 1.9(b) of this Plan). Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
person acquires ownership of more than 50% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would



2
609967859.4

--------------------------------------------------------------------------------




occur as a result of such an acquisition by the Company (if not for the
operation of this sentence), and after the Company's acquisition such person
becomes the beneficial owner of additional stock of the Company that increases
the percentage of outstanding shares of stock of the Company owned by such
person, a Change in Control shall then occur.
(b)
A change in effective control of the Company, which occurs on either of the
following dates:

(i)
The date that any one person or more than one person acting as a group (within
the meaning of the Regulations under Section 409A of the Code) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the effective control of the Company or a change in ownership of the Company
(within the meaning of Section 1.9(a) of this Plan). Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
person acquires ownership of more than 30% of the total voting power of the
stock of the Company as a result of the acquisition by the Company of stock of
the Company which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the Company
(if not for the operation of this sentence), and after the Company's acquisition
such person becomes the beneficial owner of additional stock of the Company that
increases the percentage of outstanding shares of stock of the Company owned by
such person, a Change in Control shall then occur.

(ii)
The date that a majority of the Company’s board of directors is replaced during
any 12-month period by directors whose appointment or election was not endorsed
by a majority of the members of the board prior to the date of such appointment
or election.

(c)
a change in the ownership of a substantial portion of the Company’s assets,
which occurs on the date that any one person or more than one person acting as a
group (within the meaning of the Regulations under Section 409A of the Code)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets that have a total gross
fair market value equal to or more than 65% of the total gross fair market value
of all the assets of the Company immediately before such acquisition or
acquisitions. The gross fair market value of assets shall be determined without
regard to liabilities associated with such assets. Notwithstanding the
foregoing, a transfer of assets shall not result in a change in ownership of a
substantial portion of the Company's assets if such transfer is to: (i) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock, (ii) an entity 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (iii)
a person or group (within the meaning of the Regulations



3
609967859.4

--------------------------------------------------------------------------------




under Section 409A of the Code) that owns, directly or indirectly, 50% or more
of the total value or voting power of the stock of the Company, or (iv) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly by a person or group described in Section 1.9(c)(iii) of
this Plan.
Notwithstanding Sections 1.9(a), 1.9(b)(i) and 1.9(c) above, the consummation of
a merger, consolidation, share exchange or similar form of corporate
reorganization of the Company or any Subsidiary that requires the approval of
the Company's stockholders, whether for such transaction or the issuance of
securities in connection with the transaction or otherwise (a “Business
Combination”), shall not be deemed a Change in Control if, immediately following
such Business Combination: (a) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”) or, if applicable, the ultimate parent corporation which directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by securities of the Company eligible to vote for the election of
the Board (the “Company Voting Securities”) that were outstanding immediately
prior to the Business Combination (or, if applicable, shares into which such
Company Voting Securities were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (b) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (c) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), following the Business Combination, were members of the Company's
Board at the time of the Board's approval of the execution of the initial
agreement providing for such Business Combination.
Notwithstanding the foregoing, an acquisition of stock of the Company described
in Section 1.9(a) or 1.9(b)(i) above shall not be deemed to be a Change in
Control by virtue of any of the following situations: (a) an acquisition by the
Company or any Subsidiary; (b) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (c) an acquisition by
any underwriter temporarily holding securities pursuant to an offering of such
securities; or (d) the acquisition of stock of the Company from the Company.
1.10.    Code shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and regulations or other guidance issued thereunder.
1.11.
Committee shall mean the Administrator, the Investment Committee or the
Compensation Committee, as applicable.



4
609967859.4

--------------------------------------------------------------------------------




1.12.
Compensation shall mean:

(a)
For amounts that are due and payable before January 1, 2007, the sum of the
Participant's base salary and regular bonuses (including profit-sharing, the
Company's Return on Net Assets (RONA) Plan, and target incentive bonus, but
excluding sales commissions, payments under any long term incentive plan, volume
incentive plan, or other extraordinary bonus or incentive plan) for a Plan Year
before reductions for deferrals under the Plan, or the Executive Deferral Plan,
or the Savings Plan, or the Parker-Hannifin Corporation Cafeteria Plan, or the
Group Insurance Plan for Hourly and Salaried Employees of Parker-Hannifin
Corporation.

(b)
For Plan Years beginning on and after January 1, 2007, Compensation shall mean a
Participant’s base salary before reductions for deferrals under the Plan, or the
Executive Deferral Plan, or the Savings Plan, or the Parker-Hannifin Corporation
Cafeteria Plan, or the Group Insurance Plan for Hourly and Salaried Employees of
Parker-Hannifin Corporation. Compensation shall not include any amounts payable
on account of Termination of Employment, whether paid periodically or in a lump
sum.

1.13.
Compensation Committee shall mean the Human Resources and Compensation Committee
of the Board.

1.14.
Crediting Rate shall mean: (a) the amount described in Section 1.14.1 to the
extent the Account balance represents either Annual Deferrals under Article 3 or
earnings previously credited on such deferrals under Section 5.2(d), or Excess
RIA Contributions under Section 4.1(b) or earnings previously credited on such
Excess RIA Contributions under Section 5.2(d); or (b) the amount described in
Section 1.14.2 to the extent the Restoration Account balance represents either
Matching Credits under Section 4.1(a) or interest previously credited on such
Matching Credits under Section 5.2(d).

1.14.1    Crediting Rate for Annual Deferrals and Excess RIA Contributions shall
mean any notional gains or losses equal to those generated as if the Restoration
Account balance attributable to Annual Deferrals under Article 3 and the Excess
RIA Account Balance attributable to Excess RIA Contributions under Section
4.1(b) had been invested in one or more of the investment portfolios designated
as available by the Investment Committee, less separate account fees and less
applicable administrative charges determined annually by the Administrator.
A Participant may elect to allocate his or her Restoration Account and Excess
RIA Account among the available portfolios. The gains or losses shall be
credited based upon the daily unit values for the portfolio(s) selected by the
Participant. The rules and procedures for allocating the Restoration Account and
Excess RIA Account balance among the portfolios shall be determined by the
Administrator. The Participant's allocation is solely for the purpose of
calculating the Crediting Rate. Notwithstanding the method of calculating the
Crediting Rate, the Company shall be under no obligation to purchase any
investments designated by the Participant.


5
609967859.4

--------------------------------------------------------------------------------




1.14.2    Crediting Rate for Matching Credits shall mean any notional gains or
losses equal to those generated as if the Restoration Account balance
attributable to Matching Credits under Section 4.1(a) had been invested in the
Common Stock of the Company, including reinvestment of dividends. The rules and
procedures for determining the value of the Common Stock of the Company shall be
determined by the Administrator. The rules and procedures for re-allocating the
Restoration Account balance attributable to the Matching Credits among the other
portfolios offered under the Plan shall be determined by the Administrator.
1.15.
Disability shall mean the condition whereby a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under any accident and
health plan covering employees of the Company. The Administrator, in its
complete and sole discretion, shall determine a Participant's Disability. The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company, by a competent physician or medical
clinic selected by the Administrator to confirm Disability. On the basis of such
medical evidence, the determination of the Administrator as to whether or not a
condition of Disability exists or continues shall be conclusive.

1.16.
Disability Benefit shall mean the benefit payable pursuant to Article 9.

1.17.
Early Retirement Date shall mean age 55 with ten or more years of employment
with the Company.

1.18.
Eligible Executive shall mean a key employee of the Company or any of its
subsidiaries who: (a) is designated by the Administrator as eligible to
participate in the Plan; and (b) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.

1.19.
Eligible RIA Executive shall mean an employee of the Company or any of its
subsidiaries who is entitled to receive an allocation to the Retirement Income
Account portion of the Savings Plan, and (a) who receives compensation, as such
term is used to determine contributions under the Savings Plan, in excess of the
amount specified in Section 401(a)(17) of the Code, or (b) whose benefits
payable from the Savings Plan are directly or indirectly limited pursuant to
Section 415(c) of the Code.

1.20.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, and regulations or other guidance issued
thereunder.

1.21.
Estimated Bonuses shall mean:

(a)
For each Plan Year beginning before January 1, 2007, the sum of a Participant's
RONA and Target Incentive bonuses payable during the Plan Year for which the
Matching Limit



6
609967859.4

--------------------------------------------------------------------------------




is being determined, estimated in good faith by the Administrator as of November
1 of the immediately preceding calendar year.
(b)
For each Plan Year beginning on and after January 1, 2007, the sum of a
Participant's RONA and Target Incentive bonuses payable in August of the Plan
Year for which the Matching Limit is being determined, estimated in good faith
by the Administrator as of November 1 of the immediately preceding calendar
year.

1.22.
Excess RIA Account shall mean the Account established pursuant to Section 5.1(b)
of this Plan.

1.23.
Excess RIA Contribution shall mean the difference between the amount actually
contributed to a Participant’s Retirement Income Account under the Savings Plan
with respect to a Plan Year and the amount that would have been contributed for
such Plan Year but for the application of the Statutory Limits, as adjusted for
cost of living increases.

1.24.
Executive Deferral Plan shall mean the Parker-Hannifin Corporation Amended and
Restated Executive Deferral Plan as it currently exists and as it may
subsequently be amended.

1.25.
Investment Committee shall mean the Parker Total Rewards Investment Committee of
the Company or, if applicable, the investment subcommittee appointed by the
Parker Total Rewards Investment Committee with respect to the Plan.

1.26.
Matching Credit shall mean the Company's credit to the Participant's Restoration
Account under Section 4.1(a).

1.27.
Matching Limit shall mean, for any Plan Year, the excess of: (a) the lesser of:
(i) $17,000 or (ii) the product of the Adjusted Matching Percentage times the
sum of the Participant's Projected Gross Compensation, over (b) the product of
4% times the lesser of: (i) the Statutory Limit under Section 401(a)(17) of the
Code on compensation that may be taken into account under the Savings Plan for
the Plan Year, or (ii) the excess of a Participant's Projected Gross
Compensation over the Participant's Projected SRP Deferral and Projected EDP
Deferral.

1.28.
Matching Percentage shall mean, for any Plan Year, the percentage determined by
dividing a Participant's Matching Limit by the Participant's Projected SRP
Deferral.

1.29.
Normal Retirement Date shall mean the date on which a Participant attains age
65.

1.30.
Participant shall mean an Eligible Executive who has elected to participate and
has completed a Participation Agreement pursuant to Article 2 or an Eligible RIA
Executive entitled to receive an Excess RIA Contribution.

1.31.
Participation Agreement shall mean the Eligible Executive’s or Eligible RIA
Executive’s written or electronic election to participate in the Plan and/or to
select distribution options in accordance with Article 6.



7
609967859.4

--------------------------------------------------------------------------------




1.32.
Plan Year shall mean the calendar year.

1.33.
Projected EDP Deferral shall mean the amount that would be deferred by a
Participant under Section 3.1(a) of the Executive Deferral Plan for the Plan
Year for which the Matching Limit is being determined, if the terms “Salary” and
“Bonuses” used therein referred to the Participant's Annualized Base Salary and
Estimated Bonuses, respectively.

1.34.
Projected Gross Compensation shall mean the sum of a Participant's RONA and
target incentive bonuses payable during the Plan Year for which the Matching
Limit is being determined, estimated in good faith by the Administrator as of
November 1 of the immediately preceding calendar year, plus the Participant's
Annualized Base Salary.

1.35.
Projected Savings Plan Deferral shall mean the lesser of (a) the Applicable
Dollar Amount, or (b) 75% of the excess of a Participant's Projected Gross
Compensation over the Participant's Projected SRP Deferral and Projected EDP
Deferral.

1.36.
Projected SRP Deferral shall mean:

(a)
For the Plan Year beginning January 1, 2005:

(i)
For a Participant who is not eligible to participate in the Executive Deferral
Plan for such Plan Year, the lesser of: (A) $25,000 or (B) the product of the
sum of the Participant's Annualized Base Salary and Estimated Bonuses times the
percentage of Compensation specified in the Participant's Annual Deferral under
Section 3.1 for the Plan Year for which the Matching Limit is being determined.

(ii)
For a Participant who is eligible to participate in the Executive Deferral Plan
for such Plan Year, the lesser of: (A) $7,600 or (B) the product of the sum of
the Participant's Annualized Base Salary and Estimated Bonuses times the
percentage of Compensation specified in the Participant's Annual Deferral under
Section 3.1 for the Plan Year for which the Matching Limit is being determined.

(b)
For the Plan Year beginning January 1, 2006, the lesser of: (i) $25,000 or (ii)
the product of the sum of the Participant's Annualized Base Salary and Estimated
Bonuses times the percentage of Compensation specified in the Participant's
Annual Deferral under Section 3.1 for the Plan Year for which the Matching Limit
is being determined.

(c)
For each Plan Year beginning on and after January 1, 2007, the lesser of: (i)
$25,000 or (ii) the product of the Participant's Annualized Base Salary times
the percentage of Compensation specified in the Participant's Annual Deferral
under Section 3.1 for the Plan Year for which the Matching Limit is being
determined.

1.37.
Regulations shall mean regulations issued under Section 409A of the Code.
Reference to any section of the Regulations shall be read to include any
amendment or revision of such Regulation.

1.38.
Restoration Account shall mean the Account established pursuant to Section
5.1(a).



8
609967859.4

--------------------------------------------------------------------------------




1.39.
Retirement shall mean a Separation from Service from the Affiliated Group that
follows Normal or Early Retirement Date.

1.40.
Retirement Benefit shall mean the benefit payable pursuant to Article 6.

1.41.
Savings Plan shall mean the Parker Retirement Savings Plan, as it currently
exists and as it may subsequently be amended.

1.42.
Separation from Service shall have the meaning set out in Section 1.409A-1(h) of
the Regulations; provided, that in applying Section 1.409A-1(h)(ii) of the
Regulations, a separation from service shall be deemed to occur if the Company
and the Participant reasonably anticipate that the level of bona fide services
the Participant will perform for the Affiliated Group after a certain date
(whether as an employee or as an independent contractor) will permanently
decrease to less than 50% of the average level of bona fide services performed
by the Participant for the Affiliated Group (whether as an employee or as an
independent contractor) over the immediately preceding 36-month period (or the
full period of services performed for the Affiliated Group if the Participant
has been providing services to the Affiliated Group for less than 36 months). In
the event of a disposition of assets by the Company to an unrelated person, the
Administrator reserves the discretion to specify (in accordance with Section
1.409A-1(h)(4) of the Regulations) whether a Participant who would otherwise
experience a Separation from Service with the Company as part of the disposition
of assets will be considered to experience a separation from service for
purposes of Section 1.409A-1(h) of the Regulations.

1.43.
Specified Employee shall mean a person designated from time to time as such by
the Administrator pursuant to Section 409A(a)(2)(B)(i) of the Code and the
Company's policy for determining specified employees.

1.44.
Spouse shall mean an individual of the same or opposite sex of a Participant to
whom the Participant is married in, and under the laws of, the state of
celebration of such marriage.

1.45.
Statutory Limits shall mean any limit on compensation taken into account in
calculating benefits under the Savings Plan under Section 401(a)(17) of the Code
or that directly or indirectly affects the amount of benefits payable from the
Savings Plan pursuant to Section 415(c) of the Code or any other applicable
Section of the Code.

1.46.
Subsidiary shall mean any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity.

1.47.
Survivor Benefit shall mean the benefit payable pursuant to Article 8.

1.48.
Termination Benefit shall mean the benefit payable pursuant to Article 7.

1.49.
Termination of Employment shall mean Separation from Service from the Affiliated
Group, other than Separation from Service due to Retirement, Disability or
death.



9
609967859.4

--------------------------------------------------------------------------------




1.50.
Total Deferral Percentage shall mean the percentage determined by dividing the
sum of a Participant's Projected SRP Deferral and Projected Savings Plan
Deferral by the Participant's Projected Gross Compensation.

1.51.
Unforeseeable Emergency shall mean a severe financial hardship arising from: (a)
the illness or accident of the Participant, the Participant’s Spouse, or the
Participant’s dependent (as defined in Section 152(a) of the Code), (b) loss of
the Participant’s property due to casualty, or (c) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. The determination of when a Participant has incurred an
Unforeseeable Emergency shall be made by the Administrator, in its sole
discretion, pursuant to and subject to the conditions of Section 409A of the
Code and Regulations thereunder.

1.52.
Valuation Date shall mean each day on which the New York Stock Exchange is open,
except that for purposes of determining the value of a distribution under
Articles 6, 7, 8, 9 or 15, it shall mean the 24th day of each month (or the most
recent business day preceding such date) immediately preceding the month in
which a distribution is to be made.

ARTICLE 2PARTICIPATION
2.1.
Participant Deferral or Automatic Participation.

(a)
An Eligible Executive shall become a Participant in the Plan on the first day of
the Plan Year coincident with or next following the date the individual becomes
an Eligible Executive, provided such Eligible Executive has submitted to the
Administrator a Participation Agreement prior to the beginning of the Plan Year
and within the enrollment period designated by the Administrator. In the
Participation Agreement, and subject to the restrictions in Article 3, the
Eligible Executive shall designate the Annual Deferral for the covered Plan
Year.

(b)
An Eligible RIA Executive shall become a Participant in this Plan automatically
on January 1 of the Plan Year immediately following the first Plan Year that the
Participant's right to an Excess RIA Contribution accrues. A Participant who is
not an Eligible Executive for the first Plan Year that such Participant is an
Eligible RIA Executive (or any earlier Plan Year) shall submit an initial
Participation Agreement to the Administrator within thirty (30) days of becoming
a Participant in this Plan. To the extent permitted under Section 409A of the
Code, such a Participant's election of a distribution option in such an initial
Participation Agreement submitted within thirty (30) days of becoming a
Participant in this Plan shall govern the form of payment of such Participant's
Excess RIA Account, except as otherwise provided in Section 6.4.

(c)
An individual may be both an Eligible Executive and an Eligible RIA Executive.

2.2.
Continuation of Participation. An individual who has become a Participant in
this Plan pursuant to Section 2.1 shall continue as a Participant in the Plan
even though such individual ceases to be an Eligible Executive and/or an
Eligible RIA Executive; provided that any such



10
609967859.4

--------------------------------------------------------------------------------




Participant shall not be eligible to: (a) make an Annual Deferral for a Plan
Year unless the Participant is an Eligible Executive for such Plan Year, or (b)
receive an allocation of an Excess RIA Contribution for a Plan Year if the
Participant is not an Eligible RIA Participant for such Plan Year.
ARTICLE 3    EXECUTIVE DEFERRALS
3.1.
Deferral Election. A Participant may elect on the Participation Agreement to
make an Annual Deferral to defer a specified percentage of Compensation relating
to services performed during a Plan Year. Except as may be otherwise permitted
under Section 409A of the Code, an election to make Annual Deferrals with
respect to Compensation relating to services performed during a Plan Year must
be made prior to the beginning of such Plan Year. An election to make Annual
Deferrals for a Plan Year shall be irrevocable, except as otherwise permitted by
the Regulations, including Section 1.409A-3(j)(4)(viii) of the Regulations,
where cancellation of a deferral election is required by Section 401(k) of the
Code upon the Participant’s taking a hardship withdrawal from the Savings Plan.

3.2.
Amount of Annual Deferral. The Annual Deferral shall be determined as follows:

(a)
For the Plan Year beginning January 1, 2005:

(i)
For a Participant who is not eligible to participate in the Executive Deferral
Plan, any whole percentage between 1 and 15% of Compensation (maximum Annual
Deferral of $25,000).

(ii)
For a Participant who is eligible to participate in the Executive Deferral Plan,
any whole percentage between 1 and 5% of Compensation (maximum Annual Deferral
of $7,600).

(b)
For the Plan Year beginning January 1, 2006, any whole percentage between 1 and
15% of Compensation (maximum Annual Deferral of $25,000).

(c)
For any Plan Year beginning January 1, 2007 or later, any whole percentage
between 1 and 20% of Compensation (maximum Annual Deferral of $25,000).

3.3.
Vesting. The Participant's right to his or her Annual Deferrals and gains or
losses thereon, shall be 100% vested at all times.

ARTICLE 4    COMPANY CREDITS
4.1.
Amount.

(a)
Matching Credit.    The Company's Matching Credit in each Plan Year shall equal
the product of the Participant's Annual Deferral for such Plan Year times the
Matching Percentage for the Plan Year; provided, however, that in no event shall
the Matching



11
609967859.4

--------------------------------------------------------------------------------




Credit credited to a Participant's Account in any Plan Year exceed the Matching
Limit for such Plan Year. The Matching Percentage and Matching Limit for a
Participant for any Plan Year shall be determined in good faith by the
Administrator as of December 31 of the immediately preceding calendar year.
(b)
Excess RIA Contributions. Effective April 1, 2004, in the Plan Year following
any Plan Year in which an Eligible RIA Participant has an Excess RIA
Contribution with respect to the Savings Plan, the Eligible RIA Participant
shall receive an allocation of an amount equal to such Excess RIA Contribution.

4.2.
Vesting.

(a)
The Participant's right to receive Matching Credits and gains or losses thereon
credited to the Participant's Restoration Account shall be one hundred percent
(100%) vested.

(b)
From April 1, 2004 to December 31, 2006, the Participant’s right to his or her
Excess RIA Account and gains or losses thereon shall be 100% vested after the
Participant has 5 years of Service, as such term is defined in the Savings Plan,
or upon attainment of Normal Retirement Age as that term is defined in the
Savings Plan.

(c)
Effective January 1, 2007, the Participant’s right to his or her Excess RIA
Account and gains or losses thereon shall be 100% vested after the Participant
has 3 years of Service, as such term is defined in the Savings Plan, or upon
attainment of Normal Retirement Age as that term is defined in the Savings Plan.

ARTICLE 5    ACCOUNTS
5.1.
Accounts. Solely for record keeping purposes, the Company shall maintain an
Account for each Participant, which Account shall consist of one or more
sub-accounts, as follows:

(a)
A Restoration Account to which shall be credited all Annual Deferrals made by a
Participant and Matching Credits, as well as all gains or losses with respect
thereto.

(b)
An Excess RIA Account to which shall be credited the amount of the Participant’s
Excess RIA Contributions, as well as all gains and losses with respect thereto.

(c)
The Account for a Participant listed on Appendix A shall have sub-accounts for
pre-2016 and post-2015 amounts earned and credited to the Participant’s Account
if, prior to January 1, 2016, such Participant elects a time and form of payment
for such post-2015 amounts other than the default time and form of payment
provided for in Section 6.2(a) and Section 6.3.

(d)
The Account for a Participant described in Section 6.4(a)(ii)(B) shall have
sub-accounts for Initial Year of Participation (as defined in Section
6.4(a)(ii)(B)) and post-Initial Year of Participation amounts that are earned
and credited to the Participant’s Account if, prior to the first day of the Plan
Year following the Initial Year of Participation, such Participant elects a time
and form of payment for such post-Initial Year of Participation



12
609967859.4

--------------------------------------------------------------------------------




amounts other than the default time and form of payment provided for in Section
6.2(a) or Section 6.2(b), as applicable, and Section 6.3.
5.2.
The Timing of Credits.

(a)
Annual Deferrals made under Article 3 shall be credited to the Restoration
Account on the same day the deferrals would otherwise have been paid to the
Participant but for the deferral election;

(b)
Matching Credits under Article 4 shall be credited to the Restoration Account as
of the day the corresponding Annual Deferrals are credited to the Restoration
Account;

(c)
Excess RIA Contributions shall be credited to the Participant’s Excess RIA
Account as of February 1 (or the next business day thereafter) of the year in
which the Participant’s Excess RIA Contribution with respect to a Plan Year is
determined; and

(d)
Gains or losses shall be credited to the Participant’s Account as of the close
of business on each Valuation Date, based on the Crediting Rate in effect for
the day under Section 1.14.

5.3.
Terminations. Following a Participant's Termination of Employment, Retirement or
death, gains or losses shall continue to be credited to the Participant’s
Account through the final Valuation Date.

5.4.
Statement of Accounts. The Administrator shall provide periodically to each
Participant a statement setting forth the balance of the Account maintained for
such Participant.

ARTICLE 6    RETIREMENT BENEFITS
6.1.
Amount. Upon Retirement, the Company shall pay to the Participant the value of
his or her vested Account at the time and in the manner determined pursuant to
the rules set forth in this Article 6.

6.2.
Form of Retirement Benefits.

(a)
Except as otherwise provided pursuant to an election under Section 6.4(c), for
Participants whose initial participation date under the Plan is prior to
January 1, 2017, the Retirement Benefit shall be paid monthly over a period of
fifteen (15) years; provided, however, that the Participant may elect in
accordance with the terms of Section 6.4 to have payment made in one of the
following options:

(i)
a single lump sum payment in cash;

(ii)
monthly installments over 5, 10 or 15 years; or

(iii)
an annual lump sum amount equal to a specified whole number percentage (1-8%) of
the account balance as of the Valuation Date preceding each such annual payment,



13
609967859.4

--------------------------------------------------------------------------------




plus monthly installments of the remaining balance of the Account over 5, 10 or
15 years. Annual lump sum payments pursuant to this Section 6.2(a)(iii), with
respect to all Retirement Benefits under this Plan, including Grandfathered
Amounts, shall be paid as follows: (A) the first lump sum payment shall be made
on the first day of the second month after the Participant's Retirement, and (B)
the remaining lump sum payments shall be made on January 1 of each succeeding
year in the applicable 5, 10 or 15 year period.
(b)
Except as otherwise provided pursuant to an election under Section 6.4(c), for
Participants whose initial participation date under the Plan is on or after
January 1, 2017, the Retirement Benefit shall be paid in a single lump sum;
provided, however, that the Participant may elect in accordance with the terms
of Section 6.4 to have payment made in one of the following options:

(i)
monthly installments over 5, 10 or 15 years; or

(ii)
an annual lump sum amount equal to a specified whole number percentage (1-8%) of
the account balance as of the Valuation Date preceding each such annual payment,
plus monthly installments of the remaining balance of the Account over 5, 10 or
15 years. Annual lump sum payments pursuant to this Section 6.2(b)(ii), with
respect to all Retirement Benefits under this Plan, including Grandfathered
Amounts, shall be paid as follows: (A) the first lump sum payment shall be made
on the first day of the second month after the Participant's Retirement, and (B)
the remaining lump sum payments shall be made on January 1 of each succeeding
year in the applicable 5, 10 or 15 year period.

6.3.
Time of Payment. Except as otherwise provided pursuant to an election under
Section 6.4(c), payment of a Participant's Account shall be made or shall begin
as of the first day of the second month after the Participant's Retirement or on
the first day of the month following the first, second, third, fourth or fifth
anniversary of the Participant’s Retirement, as elected by the Participant in
accordance with the terms of Section 6.4. Notwithstanding the foregoing, payment
to any Specified Employee will be made or will commence on the first day of the
seventh month following the Participant’s Retirement and shall include any
payments that would have been made between the Participant’s Retirement and the
actual date of commencement of payment if the Participant had not been a
Specified Employee.

6.4.
Elections.

(a)
Initial Election.

(i)    Except as provided in Section 6.4(a)(ii), a Participant shall elect the
time and form of payment of his or her Account payable on Retirement on his or
her initial Participation Agreement in accordance with such rules as the
Administrator shall reasonably apply.


14
609967859.4

--------------------------------------------------------------------------------




(ii)    (A)    A Participant listed on Appendix A to the Plan may elect a time
and form of payment for post-2015 Annual Deferrals, Matching Credits and Excess
RIA Contributions that are earned and credited to the Participant’s Account,
together with all gains and losses with respect thereto, and all such amounts
covered by such election shall be payable on Retirement without regard to his or
her prior election (or deemed election) for pre-2016 Annual Deferrals, Matching
Credits and Excess RIA Contributions that are earned and credited to the
Participant’s Account. Any such election must be made prior to January 1, 2016,
shall be irrevocable as of December 31, 2015, and shall apply to all such
post-2015 amounts that are earned and credited to the Participants’ Accounts
(except as otherwise provided in Section 6.4(b)). If any such Participant fails
to make such an election, his or her Retirement Benefit shall be paid pursuant
to the default time and form of payment provisions pursuant to Section 6.2(a)
and Section 6.3.
(B)     In the event an Eligible RIA Executive, who becomes a Participant in the
Plan on or after January 1, 2016, is not provided with at least a thirty (30)
day period to submit an initial Participation Agreement following the date that
he or she becomes a Participant in the Plan and the default payment provisions
under Section 6.2(a) or Section 6.2(b), as applicable, and Section 6.3 of the
Plan become effective with respect to the Participant, the Participant may elect
a time and form of payment for Annual Deferrals, Matching Credits and Excess RIA
Contributions that are earned and credited after his or her initial Plan Year of
participation in the Plan (“Initial Year of Participation”), together with all
gains and losses with respect thereto, payable on Retirement without regard to
his or her prior deemed election. Any such election must be made prior to the
first day of the Plan Year following the Initial Year of Participation, shall be
irrevocable as of the date of the election (except as otherwise provided in
Section 6.4(b)), and shall apply to all such amounts that are earned and
credited to the Participant’s Account after the Initial Year of Participation.
If any such Participant fails to make such an election, his or her Retirement
Benefit shall be paid pursuant to the default time and form of payment
provisions pursuant to Section 6.2(a) or Section 6.2(b), as applicable, and
Section 6.3.
(b)
One-Time Change by Participant. To the extent permitted by Section 409A of the
Code, a Participant may make a one-time election to delay payment or change the
form of payment at any time up to 12 months before the first scheduled payment;
provided, however, that: (i) any such election shall not be effective for at
least 12 months following the date made; (ii) to the extent required by Section
409A of the Code, as a result of any such change, payment or commencement of
payment shall be delayed for 5 years from the date the first payment was
scheduled to have been paid (taking into account any delay in payment or
commencement of payment under Section 6.3 on account of a Participant's status
as a Specified Employee); (iii) any such change made by a Participant listed on
Appendix A to the Plan shall apply to both pre-2016 and post-2015 amounts
credited to the Participant’s Account to the extent permitted by Section 409A of
the Code; and (iv) any such change made by a Participant who makes an election
pursuant



15
609967859.4

--------------------------------------------------------------------------------




to Section 6.4(a)(ii)(B) shall apply to all amounts credited to the
Participant’s Account, to the extent permitted by Section 409A of the Code.
(c)
Transitional Rule. Notwithstanding any other elections made hereunder and only
to the extent permitted by the Company and transitional rules issued under
Section 409A of the Code, through such date as specified by the Company pursuant
to transitional guidance issued under Section 409A of the Code, a Participant
may make one or more elections as to time and form of payment of his or her
Account under this Plan, provided that: (i) any such election(s) made during
2006 shall be available only for amounts that are payable after the 2006
calendar year and cannot accelerate any payment into the 2006 calendar year,
(ii) any such election(s) made during 2007 shall be available only for amounts
that are payable after the 2007 calendar year and cannot accelerate any payment
into the 2007 calendar year, and (iii) any such election(s) made during 2008
shall be available only for amounts that are payable after the 2008 calendar
year and cannot accelerate any payment into the 2008 calendar year. Any such
election(s) must be made by the date specified by the Company consistent with
guidance pursuant to Section 409A of the Code.

6.5.
Small Benefit Exception.

(a)
Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing, with
respect to a Participant's Retirement Benefit under the Plan that would
otherwise be paid in installments (or as a combination of lump sums and
installments) prior to January 1, 2008, if the balance of the Participant's
Account under the Plan as of the date payment would otherwise commence is less
than or equal to ten thousand dollars ($10,000), the Company shall pay such
benefit in a single lump sum; provided, however, that payment of a Retirement
Benefit to any Specified Employee pursuant to this Section 6.5(a) will be made
on the first day of the seventh month following the Participant's Termination of
Employment.

(b)
Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Participant's Retirement Benefit
under the Plan that would otherwise be paid in installments (or as a combination
of lump sums and installments) after December 31, 2007, if the aggregate
balances of the Participant's accounts under the Plan, the Executive Deferral
Plan and any other nonqualified deferred compensation arrangement that is
aggregated with any portion of the Plan or the Executive Deferral Plan under
Section 1.409A-1(c) of the Regulations as of the date payment would otherwise
commence is less than or equal to the applicable dollar amount in effect on such
date under Section 402(g)(1)(B) of the Code, the Company shall pay the
Retirement Benefit under the Plan in a single lump sum; provided, however, that
payment of a Retirement Benefit to any Specified Employee pursuant to this
Section 6.5(b) will be made on the first day of the seventh month following the
Participant's Termination of Employment.

ARTICLE 7    TERMINATION BENEFITS


16
609967859.4

--------------------------------------------------------------------------------




7.1.
Amount and Time of Payment. As of the first day of the second month after
Termination of Employment, the Company shall pay to the Participant a
Termination Benefit equal to the value of the vested Account as of the Valuation
Date. Notwithstanding the foregoing, payment of a Termination Benefit to any
Specified Employee pursuant to this Article 7 will be made on the first day of
the seventh month following the Participant's Termination of Employment.

7.2.
Form of Termination Benefits. The Company shall pay the Termination Benefits in
a single lump sum.

ARTICLE 8    SURVIVOR BENEFITS
8.1.
Amount. If the Participant dies (whether before or after Retirement or other
Termination of Employment) with any balance remaining in his or her Account, the
Company shall pay to the Participant’s Beneficiary a Survivor Benefit equal to
the vested balance of the Account on the date of death.

8.2.
Form of Survivor Benefits. The Company shall pay the vested balance of the
Participant's Account in a single lump sum payment in cash; provided, however,
that the Participant may elect in accordance with the terms of Section 6.4 to
have payment made in one of the following options:

(a)
a single lump sum payment in cash; or

(b)
monthly installments over 5, 10 or 15 years.

8.3.
Time of Payment. Payment of Survivor Benefits shall be made or shall begin as of
the first day of the second month following the date of death, and the
provisions of Sections 6.3 and 6.4 regarding payment to a Specified Employee and
the 5-year delay of payments following certain elections shall be disregarded
for purposes of the payment of the Survivor Benefit pursuant to this Article 8.

8.4.
Survivor Benefits Paid From Grandfathered Amounts. To the extent that the
Company pays to a Participant's Beneficiary a Survivor Benefit consisting of
Grandfathered Amounts, the time and form of payment of such Grandfathered
Amounts shall be governed by the Participant's election as in effect on December
31, 2006 and the terms of the Plan as in effect on December 31, 2004; provided,
however, that after December 31, 2006 a Participant may make a one-time election
to have all Grandfathered Amounts paid in a lump sum as of the first day of the
second month after the Participant's death (regardless of whether the
Participant dies before or after the date that payment of Grandfathered Amounts
would otherwise commence under the Plan). In accordance with the terms of the
Plan as in effect on December 31, 2004, any election to change the form of
payment of Survivor Benefits from Grandfathered Amounts must be filed at least
thirteen (13) months prior to the date that payment of Survivor Benefits would
otherwise commence or be made, unless the Participant's Beneficiary agrees to
take a ten percent (10%) reduction in the value of the Grandfathered Amounts.



17
609967859.4

--------------------------------------------------------------------------------




8.5.
Small Benefit Payments.    

(a)
Benefits Payable Prior to January 1, 2008. Notwithstanding the foregoing, with
respect to a Survivor Benefit under the Plan that would otherwise be paid in
installments prior to January 1, 2008, if the balance of the Participant's
Account under the Plan as of the date that payment of the Survivor Benefit would
otherwise commence is less than or equal to ten thousand dollars ($10,000), the
Company shall pay such benefit in a single lump sum.

(b)
Benefits Payable After December 31, 2007. Notwithstanding the foregoing,
effective December 31, 2007 with respect to a Survivor Benefit under the Plan
that would otherwise be paid in installments after December 31, 2007, if the
aggregate balances of the Participant's accounts under the Plan, the Executive
Deferral Plan and any other nonqualified deferred compensation arrangement that
is aggregated with any portion of the Plan or the Executive Deferral Plan under
Section 1.409A-1(c) of the Regulations as of the date that payment of the
Survivor Benefit would otherwise commence is less than or equal to the
applicable dollar amount in effect on such date under Section 402(g)(1)(B) of
the Code, the Company shall pay the Survivor Benefit under the Plan in a single
lump sum.

ARTICLE 9    DISABILITY BENEFITS
If a Participant suffers a Disability, the Company shall pay the Retirement
Benefit described in Article 6 to the Participant as if the date of the
Participant's Disability were the Participant's Normal Retirement Date;
provided, however, that the provisions of Sections 6.3, 6.4 and 6.5 regarding
payment to a Specified Employee and the 5-year delay of payments following
certain elections shall be disregarded for purposes of the payment of the
Disability Benefit pursuant to this Article 9.
ARTICLE 10    CHANGE IN CONTROL
If a Change in Control occurs, the Participant shall receive a lump sum payment
of the balance of the vested Account thirty (30) days after the Change in
Control. Such balance shall be determined as of the date of the Change in
Control, without regard to gains or losses attributable to the Account
thereafter.
ARTICLE 11    WITHDRAWALS
Upon a finding by the Administrator that the Participant has suffered an
Unforeseeable Emergency, the Administrator may permit the Participant to cease
any on-going deferrals for the Plan Year. Furthermore, the Participant may elect
to receive a distribution from his or her Account equal to the amount reasonably
necessary to alleviate such Unforeseeable Emergency, including the amount
reasonably determined to be sufficient to satisfy any applicable income taxes
and penalties anticipated to result from the distribution. In any case, no
distribution may be


18
609967859.4

--------------------------------------------------------------------------------




made to a Participant pursuant to this Article 11 to the extent that the
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not cause severe
financial hardship), or by cessation of deferrals under the Plan, the Executive
Deferral Plan and any other nonqualified deferred compensation arrangement that
is aggregated with any portion of the Plan or the Executive Deferral Plan under
Section 1.409A-1(c) of the Regulations. If a distribution is made to a
Participant on account of Unforeseeable Emergency, the Participant may not make
further Annual Deferrals under the Plan until one entire Plan Year following the
Plan Year in which a distribution based on Unforeseeable Emergency was made has
elapsed, or such longer period as may be required by the Code. If, after
December 31, 2007, a distribution is made from Grandfathered Amounts due to a
“Financial Hardship” (as defined in the separate Plan applicable to
Grandfathered Amounts), no cessation of deferrals shall be required with respect
to Non-Grandfathered Amounts pursuant to this Article 11. Distributions to a
Participant in the event of an Unforeseeable Emergency pursuant to this Article
11 shall be made as follows: (a) first, from Grandfathered Amounts under the
Plan, to the extent thereof; (b) second, from other amounts under the Plan, to
the extent thereof; (c) third, from Grandfathered Amounts under the Executive
Deferral Plan, to the extent thereof; and (d) fourth, from other amounts under
the Executive Deferral Plan, to the extent thereof.
ARTICLE 12    CONDITIONS RELATED TO BENEFITS
12.1.
Non-assignability. The benefits provided under the Plan may not be alienated,
assigned, transferred, pledged or hypothecated by or to any person or entity, at
any time or in any manner whatsoever. These benefits shall be exempt from the
claims of creditors of any Participant or other claimants and from all orders,
decrees, levies, garnishment or executions against any Participant to the
fullest extent allowed by law.

12.2.
No Right to Company Assets. The benefits paid under the Plan shall be paid from
the general funds of the Company, and the Participants and any Beneficiaries
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations under
this Plan.

12.3.
Protective Provisions. Each Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits under this Plan, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If a Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan. If a Participant makes any material misstatement of information or
nondisclosure of medical history, then no benefits shall be payable to the
Participant or the Participant's Beneficiary or estate under the Plan beyond the
sum of the Participant's Annual Deferrals.

12.4.
Withholding. Each Participant and Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the



19
609967859.4

--------------------------------------------------------------------------------




payment of benefits under the Plan. If no other arrangements are made, the
Company may provide, at its discretion, for such withholding and tax payments as
may be required.
ARTICLE 13    ADMINISTRATION OF PLAN
The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms, provided that such authority shall be exercised consistent with the
requirements of Section 409A of the Code. The Administrator shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the
Administrator shall be final and binding. The individuals serving on a Committee
shall, except as prohibited by law, be indemnified and held harmless by the
Company from any and all liabilities, costs, and expenses (including legal
fees), to the extent not covered by liability insurance arising out of any
action taken by any member of the Committee with respect to the Plan, unless
such liability arises from the individual's own gross negligence or willful
misconduct.
ARTICLE 14    BENEFICIARY DESIGNATION
The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan shall be made in the event of the Participant's death. The Beneficiary
designation shall be effective when it is submitted in writing to the
Administrator during the Participant's lifetime on a form prescribed by the
Administrator.
The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous Spouse was not
designated as Beneficiary and unless in the case of marriage the Participant's
new Spouse has previously been designated as Beneficiary. The Spouse of a
married Participant shall consent to any designation of a Beneficiary other than
the Spouse, and the Spouse's consent shall be witnessed by a notary public.
If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant's benefits, then the Administrator shall direct the distribution of
such benefits to the estate of the last to die of the Participant and the
Beneficiaries.
ARTICLE 15    AMENDMENT AND TERMINATION OF PLAN
15.1.
Amendment of Plan.

(a)
The Company may at any time amend the Plan in whole or in part, provided,
however, that such amendment: (i) shall not decrease the balance of the
Participant's Account at



20
609967859.4

--------------------------------------------------------------------------------




the time of such amendment; and (ii) shall not retroactively decrease the
applicable Crediting Rate of the Plan prior to the time of such amendment.
(b)
In addition, no amendment shall permit an acceleration of time of payment of a
Participant’s benefit under the Plan, other than: (i) as necessary to comply
with a certificate of divestiture, as defined in Section 1043(b)(2) of the Code;
(ii) in accordance with Sections 6.5 and 8.5 with respect to small cashouts;
(iii) as necessary to pay Federal Insurance Contribution (“FICA”) taxes and any
resulting federal, state, local or foreign income taxes attributable to amounts
deferred under the Plan, subject to the limitations of Section
1.409A-3(j)(4)(vi) of the Regulations; (iv) in the event the arrangement fails
to meet the requirements of Section 409A of the Code with respect to one or more
Participants, and then only in such amount as is included in income of such
Participant(s) as a result of such failure; (v) due to a termination of the Plan
pursuant to Section 15.2 that meets the requirements of Section
1.409A-3(j)(4)(ix) of the Regulations; or (vi) as otherwise may be permitted
under Section 409A of the Code.

(c)
The Company may amend the Crediting Rate of the Plan prospectively, in which
case the Company shall notify the Participants of such amendment in writing
within thirty (30) days after such amendment.

15.2.
Termination of Plan. The Company may terminate the Plan only as permitted by
Section 1.409A-3(j)(4)(ix) of the Regulations (Plan Terminations and
Liquidations), or as otherwise may be permitted by future Regulations or other
guidance under Section 409A of the Code. Notwithstanding the foregoing, the
Company may at any time determine to cease all future deferrals and
contributions to the Plan. In such event, Participants' Accounts shall continue
to be held and administered in accordance with the terms of this Plan; provided,
however that the Company shall determine, in its sole discretion, whether to
continue to credit Participants' Accounts with earnings at the otherwise
applicable Crediting Rates or instead to credit Participants' Accounts, as of
January 1 of the year that all future deferrals and contributions to the Plan
are ceased, with a reasonable rate of interest, not less than the prime rate as
published in the Wall Street Journal, in either case continuing until
distribution of Participants' Accounts in accordance with the terms of the Plan.

15.3.
Company Action. Except as provided in Section 15.4, the Company's power to amend
or terminate the Plan shall be exercisable by the Company's Board of Directors
or by the committee or individual authorized by the Company's Board of Directors
to exercise such powers.

15.4.
Distribution on Income Inclusion Under Section 409A. In the event the
Administrator determines that amounts deferred under the Plan fail to meet the
requirements of Section 409A of the Code and must be recognized as income for
federal income tax purposes, distribution of the amount required to be included
in income shall be made to affected Participants to the extent permitted by
Section 409A of the Code.

ARTICLE 16    MISCELLANEOUS


21
609967859.4

--------------------------------------------------------------------------------




16.1.
Successors of the Company. The rights and obligations of the Company under the
Plan shall inure to the benefit of, and shall be binding upon, the successors
and assigns of the Company.

16.2.
ERISA Plan. The Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation benefits for “a select group of management or
highly compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

16.3.
Trust. The Company shall be responsible for the payment of all benefits under
the Plan. The Company may establish one or more grantor trusts for the purpose
of providing for payment of benefits under the Plan. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company's creditors. Benefits paid to the Participant from any such trust shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

16.4.
Employment Not Guaranteed. Nothing contained in the Plan nor any action taken
under this Plan shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

16.5.
Gender, Singular and Plural. All pronouns and variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

16.6.
Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

16.7.
Validity. If any provision of the Plan is held invalid, void or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provisions of the Plan.

16.8.
Waiver of Breach. The waiver by the Company of any breach of any provision of
the Plan by a Participant shall not operate or be construed as a waiver of any
subsequent breach by such Participant.

16.9.
Applicable Law. The Plan shall be governed and construed in accordance with the
laws of the State of Ohio except where the laws of the State of Ohio are
preempted by ERISA or the Code.

16.10.
Notice. Any notice or filing required or permitted to be given to the Company or
the Administrator under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail, facsimile, or electronic mail to
the principal office of the Company, directed to the attention of the
Administrator. Such notice shall be deemed given as of the date of delivery, or,
if delivery is made by mail, as of the date shown on the postmark.

ARTICLE 17    CLAIMS AND REVIEW PROCEDURES


22
609967859.4

--------------------------------------------------------------------------------




17.1.
Claims Procedure. The Administrator shall notify a Participant in writing,
within ninety (90) days after his or her written application for benefits, of
his or her eligibility or noneligibility for benefits under the Plan. If the
Administrator determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth: (a) the specific reasons for such denial;
(b) a specific reference to the provisions of the Plan on which the denial is
based; (c) a description of any additional information or material necessary for
the claimant to perfect his or her claim, and a description of why it is needed;
and (d) an explanation of the Plan's claims review procedure and other
appropriate information as to the steps to be taken if the Participant wishes to
have the claim reviewed. If the Administrator determines that there are special
circumstances requiring additional time to make a decision, the Administrator
shall notify the Participant of the special circumstances and the date by which
a decision is expected to be made, and may extend the time for up to an
additional ninety-day period.

17.2.
Review Procedure. If a Participant is determined by the Administrator not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Administrator by filing a petition for review
with the Administrator within sixty (60) days after receipt of the notice issued
by the Administrator. Said petition shall state the specific reasons which the
Participant believes entitle him or her to benefits or to greater or different
benefits. Within sixty (60) days after receipt by the Administrator of the
petition, the Administrator shall afford the Participant (and counsel, if any)
an opportunity to present his or her position to the Administrator in writing,
and the Participant (or counsel) shall have the right to review the pertinent
documents. The Administrator shall notify the Participant of its decision in
writing within the sixty-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the Participant and
the specific provisions of the Plan on which the decision is based. If the
sixty-day period is not sufficient, the decision may be deferred for up to
another sixty-day period at the election of the Administrator, but notice of
this deferral shall be given to the Participant. In the event of the death of
the Participant, the same procedures shall apply to the Participant's
beneficiaries.

17.3.
Payment. Any benefits paid in accordance with the procedures provided in this
Article 17 shall be made consistent with the rules of Section 409A of the Code.

EXECUTED at Cleveland, Ohio this 13th day of December, 2016.


PARKER-HANNIFIN CORPORATION
By:    /s/ Catherine A. Suever
Title:    Vice President, Corporate Controller
By:    /s/ Mark J. Hart
Title:    Executive Vice President, Human Resources
& External Affairs


23
609967859.4

--------------------------------------------------------------------------------




Appendix A


M. Steven Barber
Achilleas A. Dorotheou
Barry S. Draskovich
Frank A. Dubey
Thomas L. Dudley
Jeffrey E. From
Richard A. Izor
Vernon Moreland
David M. Overholt
Jennifer A. Parmentier
Kevin L. Ruffer
Kenneth R. Theiss
Vance P. Zanardelli


24
609967859.4